            Case 1:19-cv-02851-LLS Document 40 Filed 12/14/20 Page 1 of 4
             Case 1:19-cv-02851-LLS Document 37-7 Filed 12/07/20 Page 1 of 4

Q nRI GI NAL
                               UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF NEW YORK

       KENNETH DUNHAM and MARTHA                         )
       DUNHAM                                            )
                                                         )   Case No . 1: 19-cv-02851
                 Plaintiffs,                             )
                                                         )   Judge Louis L. Stanton
       v.                                                )
                                                         )   Magistrate Judge Debra C. Freeman
       COVIDIEN LP,                                      )
                                                         )
                 Defendant.                              )



        ['l!]_Qg)fHa)J.-ORDER GRANTING JOINT APPLICATION FOR APPOINTMENT
              OF COMMISSIONER AND PRIVACY MONITOR, AND DIRECTION OF
                  SUBMISSION OF HAGUE CONVENTION APPLICATION TO
              MINISTERE DE LA JUSTICE FOR AUTHORIZATION OF THE DULY
               APPOINTED COMMISSIONER AND PRIVACY MONITOR TO TAKE
                   EVIDENCE PURSUANT TO CHAPTER II, ARTICLE 17 OF
                                THE HAGUE CONVENTION

            Upon review and consideration of the Joint Application for Appointment of

     Commissioner and Privacy Monitor, and Direction of Submission of Hague Convention

    Application for Authorization of the Duly Appointed Commissioner and Privacy Monitor to

     Take Evidence Pursuant to Chapter II, Article 17 of the Hague Convention of 18 March 1970,

     the Court HEREBY ORDERS:

            1.        The Joint Application for Appointment of Commissioner and Privacy Monitor,

     and Direction of Submission of Hague Convention Application for Authorization of the Duly

     Appointed Commissioner and Privacy Monitor to Take Evidence Pursuant to Chapter II, Article

     17 of The Hague Convention of 18 March 1970 is approved;

            2.        The Application for Authorization of Duly Appointed Commissioner and Privacy

     Monitor for the Purpose of Taking Evidence Pursuant to Chapter II, Article 17 of The Hague
        Case 1:19-cv-02851-LLS Document 40 Filed 12/14/20 Page 2 of 4
         Case 1:19-cv-02851-LLS Document 37-7 Filed 12/07/20 Page 2 of 4




Convention of March 1970 ("French Application") is issued at the Court's Request and is

incorporated herein;

       3.      Alexander Blumrosen is hereby appointed, pending the approval of the Ministere

de la Justice of France and subject to the terms and limitations of the French Application, and

other provisions of this Order, (a) as the Commissioner: I) to take evidence in the above-

captioned action to the extent such evidence is agreed by the parties or ordered by this Court, 2)

to receive documents agreed by the parties or ordered by this Court to be produced from

Sofradim Production SAS located in France, and to transmit the documents to counsel for

Defendant (for further submission to counsel for Plaintiff), and 3) to be present at any

depositions, including those taken pursuant to Federal Rule of Civil Procedure 30(b )(6),

involving Defendant's employees located in France to observe those proceedings for the taking

of evidence, and (b) to the extent "personal data" would be disclosed under French law, as the

Privacy Monitor to assist the parties in satisfying French personal data protection laws, in liaison

with the French personal data protection authority (CNIL);

       4.      This signed Order and signed French Application will be given to counsel for

Defendant, who will file both documents, along with French translations of both documents

including Exhibits 1-3 attached to the French Application, with the Ministere de la Justice,

Directions des Affaires Civiles et du Sceau, Bureau du droit de l 'Union, du droit international

prive et de l'entraide civile (BDIP) 13, Place Vend6me, 75042 Paris Cedex 01, France;

        5.     After the signing of this Order, Counsel for the parties will use their best efforts to

obtain permission by the Ministere de la Justice to Authorize the Commissioner and Privacy

Monitor to Take Evidence Pursuant to Chapter II, Article 17 of The Hague Convention as soon

as possible;



                                                  2
        Case 1:19-cv-02851-LLS Document 40 Filed 12/14/20 Page 3 of 4
         Case 1:19-cv-02851-LLS Document 37-7 Filed 12/07/20 Page 3 of 4




        6.     After the Ministere de la Justice authorizes the Commissioner to take evidence as

is set forth in the Request for Application for Authorization, Defendant shall produce such

relevant, non-privileged documentation, responsive to discovery propounded by Plaintiff, as

agreed by the parties or as ordered by this Court and subject to the terms of the Stipulated

Protective Order and Stipulated ESI Protocol previously entered by the Court;

        7.     Upon the Ministere de la Justice's authorization of the Commissioner and Privacy

Monitor to act in accordance with the terms of the French Application, depositions of

Defendant's employees in France will be taken in France at a location to be determined by

Defendant;

        8.     This Order is not intended to, and shall not, confer upon the Commissioner the

authority to determine the scope of documents required to be produced by Defendant, or the

scope of questions permitted to be asked by Plaintiff and required to be answered by Defendant;

        9.     Neither this Order, the production of documents pursuant to Chapter II of The

Hague Convention, the testimony to be provided by representatives of Defendant at deposition,

nor the terms of the French Application shall constitute or operate as a waiver of the attorney-

client privilege, the work product doctrine, French Confidentiality Law or any other privileges,

rights, protections, or objections that may apply to that evidence under the laws of France, or of

the United States. Documents withheld on the basis of any privilege shall be so identified in an

appropriate privilege log, with the date(s) of service of such privilege log to be agreed upon by

the parties.

        IT IS SO ORDERED.




                                                 3
         Case 1:19-cv-02851-LLS Document 40 Filed 12/14/20 Page 4 of 4
          Case 1:19-cv-02851-LLS Document 37-7 Filed 12/07/20 Page 4 of 4




Dated:   ]...e.c. , '{0 )   ").. b   ~O


                                              HON. LOUIS L. STANTON
                                              U.S . District Court
                                              Southern District of New York




                                          4
